Citation Nr: 0925938	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-31 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative joint disease of the left 
knee, residual of post-operative meniscectomy.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative joint disease of the right 
knee, residual of post-operative meniscectomy.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to August 
1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in May 2008.  

The Board remanded the case to the RO in October 2008 for 
additional development of the record.  



FINDINGS OF FACT

1.  The service-connected right knee disability picture 
currently is shown to be manifested by severe degenerative 
joint disease and to be productive of a functional loss due 
to pain that more nearly approximates that of flexion limited 
to 45 degrees and extension to limited to 15 degrees; neither 
recurrent subluxation nor instability of a compensable degree 
is demonstrated.  

2.  The service-connected left knee disability picture 
currently is shown to be manifested by severe degenerative 
joint disease and to be productive of a functional loss due 
to pain that more nearly approximates that of flexion limited 
to 45 degrees and extension to limited to 20 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected right knee disability 
based on degenerative joint disease with limitation of 
flexion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4 including Diagnostic Code 5259 (2008).  

2.  The criteria for the assignment of an increased rating of 
20 percent for the service-connected right knee disability 
based on degenerative joint disease with limitation of 
extension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4 including Diagnostic Codes 5003, 5260, 5261 
(2008).  

3.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected left knee disability 
based on degenerative joint disease with limitation of 
flexion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4 including Diagnostic Code 5259 (2008).  

4.  The criteria for the assignment of an increased rating of 
30 percent rating for the service-connected left knee 
disability based on degenerative joint disease with 
limitation of extension are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5260, 
5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  Examinations have been conducted and the RO 
has obtained current medical records.  The Veteran has also 
presented testimony at a hearing conducted by 
videoconference.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The letters 
in March 2006, July 2007, and November 2008 provided 
pertinent notice and development information.  

Although the November 2008 notice was not sent until after 
the initial rating denying the claim, the Board finds that 
any defect with respect to the timing of the required notice 
was harmless as the Veteran has had an opportunity to 
pertinent evidence in support of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). 

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

The record contains statements and testimony by the Veteran 
discussing the current extent of the service-connected 
disabilities, his service treatment record, private treatment 
records, VA outpatient records, and reports of the VA 
examinations conducted in April 2006 and May 2009.  On 
review, the Board finds the evidence to complete for rating 
purpose.  


Increased ratings for the service-connected knee disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

The RO granted service connection was for the postoperative 
residuals of a meniscectomy for each knee in a September 1967 
rating action.  A 10 percent evaluation was assigned for each 
knee, effective in August 1967 under Diagnostic Code 5259.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
rating is warranted for: "cartilage, semilunar, removal of, 
symptomatic."  The 10 percent rating is the maximum rating 
provided for under Diagnostic Code 5259.  

Diagnostic Code 5010 applies to a rating for traumatic 
arthritis, and states that a 10 percent rating is to be 
applied when there is arthritis with loss of motion that is 
noncompensable under joint-specific criteria. See 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  

In accordance with Diagnostic Code 5260, limitation of 
flexion of the knee warrants a no percent rating when it 
limited to 60 degrees.  A 10 percent rating is for 
application when it is limited to 45 degrees, and a 20 
percent rating is assignable when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A no percent rating is 
for application when extension is limited to 5 degrees.  A 10 
percent rating is warranted when extension of the knee is 
limited to 10 degrees, and a 20 percent rating is warranted 
with restriction to 15 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.  

In addressing the Veteran's complaints of impaired motion, 
neither knee disability is shown to be productive of an 
actual restriction of flexion to a compensable degree by the 
recent VA examinations or the submitted private treatment 
records.  

However, given the Veteran's complaints of pain and flare ups 
on repetitive weight bearing, the Board finds that his 
overall level of impairment more clearly resembles that of 
flexion being restricted to 45 degrees due to severe 
degenerative joint changes on each side.  Accordingly, on 
this record, a separate rating of 10 is warranted for each 
service-connected knee disability.  

In statements received from the Veteran's private treating 
physician in February 2003 and April 2004, the Veteran was 
noted to have had a long history of bilateral knee problems.  
The Veteran complained of having knee stiffness and an 
inability to squat with flare ups of pain that required 
medication.  

In the earlier statement, the left knee was noted to have a 
full range of motion with a very minimal genu varum.  The 
doctor noted in the latter that the right knee had 
progressed, manifested by a flexion contracture with motion 
from 15 to 100 degrees and pain at both ends.  There was no 
gross instability.  The doctor recommended a knee 
replacement.  

A submitted MRI noted findings of markedly abnormal menisci 
with other degenerative changes and a probable partial tear 
of the anterior cruciate ligament of the right knee.  In 
other statements, the doctor described starting the Veteran 
on Synvisc treatment for the pain.  

At VA examination in April 2006, the Veteran complained of an 
inability to squat, kneel or twist.  He had daily pain, 
stiffness and swelling.  He had flare ups with repetitive 
walking and on weight bearing.  

The Veteran walked with a very mild limp, favoring his left 
knee.  The right knee had a range of motion from 10 to 90 
degrees.  There was palpable crepitus.  On repetition, the 
range was unchanged, but he had fatigue and increase 
stiffness and discomfort.  

The Veteran's left knee had a range of motion from 0 to 100 
degrees of left knee motion.  The assessment was that of 
severe degenerative joint disease with moderate to severe 
functional limitation with weight bearing and on activities 
of daily living.  

In May 2009, the right knee range of motion was noted to be 
flexion to 110 degrees with pain at the extreme.  Full 
extension was noted to be limited by 10 degrees.  The left 
knee had flexion limited to 100 degrees with pain at 100 
degrees.  The examiner also stated that the Veteran had 
"extension - MINUS 20 DEGREES."  

The diagnosis was that tricompartmental progressive 
degenerative changes of the right and left knee with moderate 
to severe functional loss and limitation with weight bearing, 
his usual occupation and activities of daily living.  

In regard to pain, functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

The Board, in considering DeLuca in this case, notes that VA 
examination reports show that the Veteran complained of 
constant pain, weakness, stiffness, instability, giving away, 
fatigue, and lack of endurance.  He was only able to walk 2 
city blocks.  After 10-15 minutes, he had to rest.  His 
standing and sitting was limited to 15 to 30 minutes.  Flare 
ups were precipitated by cold, dampness, rain, and change of 
weather.  He described his pain as sharp and placed it at 8 
on a scale of 1-10.  

The Veteran works as an electrician and is limited in 
climbing stairs and ladders, as well as in walking and 
squatting.  He missed approximately 10 days during the 
previous year due to knee symptoms.  His difficulties 
included getting dressed, sitting in a theater, and in rising 
from a sitting position.  

It is clear from the record that the Veteran experiences a 
significant level of incapacity related to extension 
involving each knee.  At the VA examination in May 2009, the 
actual restriction of the left knee was indicated to be at a 
minus 20 degrees of extension.  While right knee extension 
was limited to a minus 10 degrees at that examination, the 
submitted private medical records show extension was limited 
to minus 15 degrees.  

Hence, with these findings, the Board finds that the service-
connection disability is more correctly rated based on 
limitation of extension with a 30 percent rating assigned for 
the left knee and a 20 percent rating assigned for right knee 
because of the significant degenerative joint changes.  

In addition, other findings reflective of increased 
disability of either knee are not shown.  No neurological 
deficit has been identified.  He also is not shown to have 
instability or subluxation of either knee on comprehensive VA 
examination.  

The VA examination reports note that he walked with some gait 
impairment.  He had difficulty with heel and toe walking.  
There was noted objective evidence of painful motion with 
grimacing and guarding.  There was slight edema and crepitus 
noted in the knee joints.  

The X-ray studies revealed tricompartmental progressive 
degenerative changes of the knees that included small joint 
effusion in the subpatellar regions, bilaterally.  The 
reviewer indicated that there was moderate to severe 
functional loss and limitations on weight-bearing activities.  

The Board notes that separate ratings may be assigned on the 
basis of recurrent subluxation and lateral instability or due 
to ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-
5259, 5261.  The evidence of record does not show related 
findings of either.  


ORDER

A separate rating of 10 percent for the service-connected 
right knee disability based on degenerative joint disease 
with limitation of flexion is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating of 20 percent for the service-connected 
right knee disability based on degenerative joint disease 
with limitation of extension is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

A separate rating of 10 percent for the service-connected 
left knee disability based on degenerative joint disease with 
limitation of flexion is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating of 30 percent for the service-connected 
left knee disability based on degenerative joint disease with 
limitation of extension is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


